DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, Claims 2-11 in the reply filed on 28 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 was withdrawn by the Applicant in the response filed on 28 September 2021. Claims 2-11 are pending. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In re claim 2, it is not clear which step is “the previous step”. The applicant has claimed numerical steps. The numerical step should be refereed to avoid confusion. The limitation “a certain distance is reserved between the rubber stopper and a front end of the barrel in the drug dissolving device to counter negative pressure in the vial” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite). Lastly, “repeating the previous step until the liquid medicine in all vials is pumped into the drug dissolving device” is unclear because more liquid vials are not required. So how can something be repeated is more liquid vials are not required. Furthermore, “the liquid medicine” in all the vials lacks antecedent basis as does “the negative pressure” in the vial. 
In re claim 3, it is not clear if “step 6” or “step 7” refer to step s6 or step s7 introduced in claim 2. 
In re claim  5, “an air source output device” is already recited in claim 2. It is not clear if this is a new device or referring to the one already recited. 
Additionally, the term “small” in claim 5, and 9 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
In re claim 6, it is not clear if “the end” is referring to “one end” or “a rear end”
Claim Interpretation
The Applicant is reminded that the BIR of a method claim with contingent limitations is that if the contingent limitations are not required to occur then none of the contingent steps need to be performed to meet the claim language. Therefore the steps after the “if” language in “step s7” are not required to be performed because vials can be empty or filled with some gas. See MPEP 2111.04.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105796340A) in view of Official Notice.
The claims are rejected as best understood given the rough machine translation. 
In re claim 2, Zhang discloses a sterile drug dispensing method (figs.2-4), comprising: 
preparing a sterile drug dispensing system (fig.2), comprising: 
an air source output device (103); 

a drug dissolving device (101), the drug dissolving device being detachably mounted on the handle (via threads 127); 
wherein the handle is connected to the air source output device through a power cord (under example 2 on page 3 of the machine translation, “the control unit, hand held component, and pneumatic unit are connected by ‘wires’”. The wires are the “power cord”) and an air pipe (104), for filtering air, and controlling the air source output device; 
wherein the air source output device is used to output and extract air (last paragraph of example 2 details the “working principle”), 
wherein the drug dissolving device comprises
a needle (112), 
a barrel (111), and 
a rubber stopper (114, Zhang discloses the piston is “cylindrical rubber soft body”); 
the rubber stopper is disposed inside the barrel (fig.2); and 
a filter (141, 142); and 
the method further comprising the following steps: 
Step S6: inserting a needle of the drug dissolving device into a vial, controlling a rubber stopper in the drug dissolving device to move away from the needle, pumping a liquid medicine in the vial into the drug dissolving device, and pulling out the needle (see the “working principle” of examine 2 in the machine translation); 
Step S7: inserting the needle of the drug dissolving device into a new vial (see the “working principle” of examine 2 in the machine translation); 

if the new vial is filled with a powder medicine, controlling the rubber stopper to move toward the needle, pushing the liquid medicine into the new vial, and pulling out the needle after mixing (this step is also not required but Zhang performs this anyway, see the “working principle” of examine 2 in the machine translation); and 
Step S8: repeating the previous step until the liquid medicine in all vials is pumped into the drug dissolving device (this step is unclear because more liquid vials are not required, see the working principle of example 2 in the machine translation); 
characterized in that, a certain distance is reserved between the rubber stopper and a front end of the barrel in the drug dissolving device to counter the negative pressure in the vial (the Examiner takes official notice that this is well known to do. See 5,017,186 (Arnold) which in the background of the invention explicitly recites that reserving a space in the front to counter the negative pressure is well known and explicitly recites a nursing manual)
However, Zhang fails to explicitly disclose the filter is in the handle and that the bottles are vials (however it is possible that the machine translated vials in Chinese into just simply bottles).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the filter location, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04. Additionally the Examiner points to 10,781,001 (Min) which has a filter 1054 in the “handle”. Lastly, the Examiner takes official notice that vials can be used to store the liquids or powder and selection of one known storage device over another is an obvious engineering design choice. 
In re claim 3, Zhang discloses wherein, in Step 6 and Step 7, the handle is configured to control the air source output device to extract the air at a rear end of the rubber stopper in the barrel to form a negative pressure environment, so that the rubber stopper moves away from the needle(see the “working principle” of examine 2 in the machine translation); and the handle is configured to control the air source output device to output air to the rear end of the rubber stopper in the barrel to form a positive pressure environment, so that the rubber stopper moves toward the needle (see the “working principle” of examine 2 in the machine translation).
In re claim 4, Zhang discloses the sterile drug dispensing method in claim 3, wherein, before Step S6, the method further includes Step S5: Step S5: mounting the drug dissolving device on the handle (see the “working principle” of examine 2 in the machine translation).
In re claim 5, Zhang discloses the sterile drug dispensing method in claim 4, wherein, before Step S5, the method further includes the following steps: Step S1: an air source output device outputting a small power air source to the handle, the small power air source replacing a front end region of the handle with a clean and sterile environment after passing through the filter in the handle (see the “working principle” of examine 2 in the machine translation, also see the discussion of the “sterilization unit in example 2); Step S2: attaching the drug dissolving device to an inside of the front end of the handle and pushing backwards until a rear end of the drug dissolving device enters the sterile environment at the front end of the handle (see the “working principle” of examine 2 in the machine translation, and fig.2); and Step S3: mounting the drug dissolving device rearward on the handle while controlling the air source output device to stop providing the small power air source to the handle (see the “working principle” of examine 2 in the machine translation).
In re claim 6, Zhang discloses the sterile drug dispensing method in claim 5, wherein, in Step S1, the rubber stopper of the drug dissolving device is located at one end of the drug dissolving device, and the end of the drug dissolving device is on a same plane as the rubber stopper (fig.2).
In re claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05
In re claim 8, Zhang disclose a threaded connection and not the claims snap connection. 
The Examiner takes official notice that threaded and snap connections to mate two parts are two known equivalents in the art and selection of one for the other is an obvious engineering design choice. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105796340A) in view of Zhang-501 (CN205626501U).
In re claim 9, Zhnag fails to explicitly recite a psotion detector as claimed.
However, Zhang-501 discloses the sterile drug dispensing method in claim 8, wherein, in Step 3, a detection unit (215) is disposed on the handle, for detecting that the drug dissolving device has been mounted on the handle, and controlling the air source output device to stop providing a small power air source to the handle (see the working principle of Zhang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Zhang-501 in Zhang for the purpose knowing the exact location of the piston so as to accurately receive and dispense the fluent materials.



In re claim 11, Zhang discloses the sterile drug dispensing method in claim 10, wherein, the handle is configured to control the air source output device through buttons (see the working principle of example 2, buttons are 125, 126), and the buttons are disposed on the handle (fig.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Timothy P. Kelly/Primary Examiner, Art Unit 3753